Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30326 Page 1 of 38




   SAVAGE, YEATES & WALDRON, P.C.
   E. Scott Savage (2865)
   Stephen R. Waldron (6810)
   170 South Main Street, Suite 1075
   Salt Lake City, Utah 84101
   Phone: (801) 328-2200
   Email: ssavage@sywlaw.com

   R. Joseph Trojan (pro hac vice)
   trojan@trojanlawoffices.com
   Dylan C. Dang (pro hac vice)
   dang@trojanlawoffices.com
   Francis Wong (pro hac vice)
   wong@trojanlawoffices.com
   TROJAN LAW OFFICES
   9250 Wilshire Blvd., Suite 325
   Beverly Hills, CA 90212
   Telephone: 310-777-8399
   Facsimile: 310-777-8348
   Attorneys for Defendant,
   HEARTWISE, INC.
   d/b/a NATUREWISE

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

   VITAMINS ONLINE, INC. a Delaware     CASE NO. 2:13-cv-00982-DAK-JCB
   corporation,
                                        DEFENDANT’S MOTION FOR JUDGMENT
                     Plaintiff,         ON PARTIAL FINDINGS PER F.R.C.P. 52(c)
          v.
                                        Judge Dale A. Kimball
   HEARTWISE, INC., an Oregon
   Corporation d/b/a NATUREWISE,

                     Defendant.




                                         1
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30327 Page 2 of 38



                                                            Table of Contents
                                                                                                                                            PAGE

  I.       INTRODUCTION ............................................................................................................... 1

  II.      LAW ON RULE 52(c) ........................................................................................................ 5

  III.     JUDGMENT ON PLAINTIFF’S LANHAM ACT CLAIM FOR LACK OF STANDING
           AS TO THE INGREDIENT CLAIMS................................................................................ 6

  IV.      JUDGMENT ON PLAINTIFF’S LANHAM ACT CLAIM FOR FAILURE TO PROVE
           INJURY ............................................................................................................................... 9

         A. The Amazon Weight Loss Market Was Not a Two-Player Market Based on Amazon
         Rankings ................................................................................................................................. 9

         B. The Amazon Weight Loss Market Was Not a Two-Player Market Based on
         “Conquesting” ...................................................................................................................... 12

         C. The Amazon Weight Loss Market Was Not a Two-Player Market Based on ‘Non-
         Generic’ Ingredients ............................................................................................................. 12

         D . No Correlation ................................................................................................................ 14

           1. No Correlation Between NutriGold’s Declining Sales and NatureWise’s Sales .......... 15

           2. No Correlation re Green Coffee Sales ........................................................................... 17

           3. No Correlation re Garcinia Cambogia Sales ................................................................. 18

         E. Intervening Factor #1: Third Party Competition Due to the Oz Effect .......................... 19

           1. The Oz Effect ................................................................................................................ 19

           2. The Oz Effect Caused the Supplement Market to be Flooded with Competitors ......... 20

           3. Both NutriGold Sales and NatureWise Sales Fell as the Oz Effect Waned .................. 21

         F. Intervening Factor #2: Pricing ........................................................................................ 22

         G. Intervening Factor #3: Poor Ratings............................................................................... 24

         H. No Evidence of Nexus .................................................................................................... 26

           1. No Consumer Testimony Evidence to Establish a Nexus ............................................. 26



                                                                          i
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30328 Page 3 of 38



           2. No Survey Evidence for the Ingredient Claims ............................................................. 26

           3. Dr. Belch’s Testimony on the Review Survey .............................................................. 27

  V.       NO EVIDENCE TO SUPPORT A PERMANENT INJUNCTION ................................. 29

         A. No Injunction for the Ingredient Claims ........................................................................ 30

         B. No Injunction for the Review Claims ............................................................................. 31

  VI.      JUDGMENT ON THE UNFAIR COMPETITION CLAIM ............................................ 32

  VII.     CONCLUSION ................................................................................................................. 33




                                                                    ii
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30329 Page 4 of 38




                                                           Table of Authorities

  Cases
  Am. Steel Foundries v. Tri-City Cent. Trades Council, 257 U.S. 184, 201, 42 S. Ct. 72, 75, 66 L.
    Ed. 189 (1921) ............................................................................................................................. 5

  Buhl v. Davis, No. 14-CV-00302-REB-CBS, 2016 WL 890034, at *3 (D. Colo. Jan. 26, 2016). 32

  eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S. Ct. 1837, 1839, 164 L. Ed. 2d 641
    (2006) ........................................................................................................................................ 31

  Enzymotec Ltd. v. NBTY, Inc., No. 08-CV-2627 ADS ETB, 2011 WL 2601500, at *6 (E.D.N.Y.
    June 29, 2011) ............................................................................................................................. 9

  Feliciano v. Rullán, 378 F.3d 42, 59 (1st Cir.2004), cert. denied, 543 U.S. 1054 (2005) .............. 6

  Lippoldt v. Cole, 468 F.3d 1204, 1217 (10th Cir. 2006) ................................................................. 5

  Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1139 (4th Cir.1993) .................................................... 8

  Nieto v. Kapoor, 268 F.3d 1208, 1217 (10th Cir. 2001) ................................................................. 6

  PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1113 (2d Cir.1997) .............................................. 8

  PhotoMedex, Inc. v. Irwin, 601 F.3d 919, 924 (9th Cir.2010) ........................................................ 8

  Proctor & Gamble Co. v. Haugen, 947 F. Supp. 1551, 1554 (D. Utah 1996) .............................. 34

  Rachel v. Troutt, No. CIV-15-141-R, 2017 WL 1437890 (W.D. Okla. Apr. 21, 2017) ............... 32

  Rachel v. Troutt, No. CIV-15-141-R, 2017 WL 1440007, at *5 (W.D. Okla. Feb. 10, 2017)...... 32

  Ritchie v. United States, 451 F.3d 1019, 1023 (9th Cir. 2006) ....................................................... 6

  Sandoz Pharm. Corp. v. Richardson-Vicks, Inc., 902 F.2d 222, 231, fn. 10 (3d Cir. 1990) ........... 9

  Sandoz Pharms. Corp. v. Richardson–Vicks, Inc., 902 F.2d 222, 230 (3d Cir.1990) ..................... 9

  Stonefire Grill, Inc. v. FGF Brands, Inc., 987 F. Supp. 2d 1023, 1054 (C.D. Cal. 2013) ............ 28

  Virginia House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1951, 204 L. Ed. 2d 305 (2019) 10

  Vitamins Online, Inc. v. Heartwise, Inc., 2016 WL 538458, at *9 ............................................... 31

  Vitamins Online, Inc. v. HeartWise, Inc., 2019 WL 6682313, at *13 ........................................... 34



                                                                          iii
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30330 Page 5 of 38



  Vitamins Online, Inc. v. Heartwise, Inc., No. 2:13-CV-982-DAK, 2016 WL 538458, at *8 (D.
    Utah Feb. 9, 2016) ................................................................................................................. 2, 16

  Statutes
  21 U.S.C.A. § 337 ........................................................................................................................... 8
  Fed.R.Civ.P. 52(c) ........................................................................................................................... 6

  Others
  Moore's Federal Practice § 52.50 [2] ............................................................................................. 6




                                                                        iv
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30331 Page 6 of 38




  I.     INTRODUCTION

         Pursuant to Rule 52(c) of the Federal Rules of Civil Procedure, Defendant HeartWise, Inc.,

  dba NatureWise (“NatureWise”), respectfully moves for entry of judgment against Plaintiff

  Vitamins Online (“Vitamins Online”) on all claims because (1) Plaintiff has failed to prove that it

  suffered harm because of the alleged false advertising; (2) there is no standing with respect to the

  Ingredient and label claims; and (3) the request for injunctive relief is stale because the complained

  of conduct ended six years ago.

         At the filing of this brief, NatureWise has received the trial transcript through July 28. The

  received transcripts are quoted, but for the testimony after that date, references to testimony are

  made based upon memory.

         In its opening, Vitamins Online stated it would prove to the Court that it is entitled to $44

  million in damages. (7/17/20 Trial Tr. at 6:1-4.) Given the tens of millions at stake, Vitamins

  Online especially needed to prove—with hard evidence—that it was injured by the accused

  advertising. 2019 WL 6682313, at *12 (A “heightened level of ... proof of causation and specific

  injury” is required when the plaintiff is seeking money damages in order to “prevent the plaintiffs

  from receiving a windfall unrelated to their own damages.”). Yet, Vitamins Online offered little

  more than the speculations of its Chief Financial Officer, Mr. Osman Khan, who blamed

  NatureWise for Vitamins Online’s collapse in the market. It was incumbent on Vitamins Online’s

  experts to explain how NatureWise caused its claimed injury. Though Vitamins Online presented

  five experts, none of them testified on the crucial issue of causation.

         In particular, Dr. Michael Belch testified on a survey he conducted to determine the

  importance of reviews to Amazon consumers as a general matter (7/27/20 Trial Tr. at 1315:17-




                                                    1
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30332 Page 7 of 38



  22). In the February 9, 2016 Summary Judgment Order, this Court noted that Vitamins Online

  would need to do consumer surveys to establish causation for its alleged injury:

                 Vitamins Online needs more than a logical causal connection between
                 NatureWise's false representations and Vitamins Online's sales position. For
                 example, Vitamins Online could have provided additional evidence through
                 consumer testimony or consumer surveys to strengthen the causal
                 connection between the representations and the lost sales.

  Vitamins Online, Inc. v. Heartwise, Inc., No. 2:13-CV-982-DAK, 2016 WL 538458, at *8 (D. Utah

  Feb. 9, 2016). Yet, Dr. Belch did not ask participants in the survey whether NatureWise’s reviews

  or star ratings would cause them to buy NatureWise’s products rather than Vitamins Online’s

  products. (7/27/20 Trial Tr. at 1345:1-16; 1358:11-21.) Even when the star ratings were adjusted

  by Mr. Noonan to exclude suspicious reviews, NatureWise’s star rating remained a whole star

  above Plaintiff’s rating for three products and a half star above the fourth product. If Consumers

  pick based upon the highest rating, they would still pick NatureWise even after adjusting for

  allegedly suspicious reviews. Having no survey evidence of injury at trial, Vitamins Online fell

  back again on its presumption of injury arguments, which the Court rejected four years ago.

         Further, Dr. Belch did not conduct a survey on the Ingredient claims. (7/27/20 Trial Tr. at

  1360;19-21; 1367:17-19.) Though these products have been competing in the marketplace for

  seven years, generating thousands of reviews (see e.g. Trial Exs. 374 and 381), Dr. Belch did not

  point to one review to show that a consumer chose NatureWise’s products over Vitamins Online’s

  products because of any particular Ingredient claim. (7/27/20 Trial Tr. passim.) Considering other

  competitors were making the same claims, it is impossible to know whose product would be

  purchased.

         On the last day of its case in chief, Vitamins Online offered the testimony of Dr. Stan

  Smith, who testified on his accounting of the parties’ sales, comparing Vitamins Online’s sales




                                                  2
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30333 Page 8 of 38



  with NatureWise’s sales. Dr. Smith argued that there was a correlation between the sales of the

  two parties. (7/30/20 Trial Tr. passim.1) But he admitted that he could not identify the cause of

  Vitamins Online’s lost sales. (Id.) Dr. Smith admitted he did not analyze how NatureWise could

  have caused injury to Vitamins Online if the Court’s finding that this case does not involve a two-

  player market is followed. (Id.) Nor did he analyze all the most obvious intervening factors that

  would likely explain plaintiff’s lost sales such as pricing, low review ratings, the fading of the Oz

  effect, or the intensity of competition from multiple other players. (Id.)

         None of Vitamins Online’s experts talked about injury because there is no evidence of it.

  This is because the dietary supplement market is an intensely competitive, with hundreds of

  competitors offering thousands of products.2 In such a crowded market, with competitors all

  making more or less the same claims about Green Coffee and Garcinia Cambogia, nothing that

  NatureWise did could have caused Vitamins Online’s sales to drop through the floor and stay there

  for the last seven years.     As just one among hundreds of sellers, NatureWise’s accused

  advertising—e.g., giving away free samples to incentivize reviews for its own products, boosting

  the helpfulness of reviews of its own products, and making claims about the ingredients of its own

  products—could not have had the force to make Vitamins Online’s sales fall as precipitously as it

  did.

         The reason that Vitamins Online’s sales fell so sharply was because the market itself had

  changed overnight and Vitamins Online failed to keep up with the new reality of intense

  competition from all sides. As the Green Coffee and Garcinia Cambogia markets became flooded



  1
    NatureWise was not able to obtain a copy of the 7/30/20 Trial Transcript to provide citation at
  the time of the filing of this motion.
  2
    See 7/17/20 Trial Tr. at 134:15-17: “... among hundreds of hundreds of Garcinia that might be
  available Amazon” and 256:14-15: “... I had hundreds of competitors to worry about.”; see also
  Trial Ex. 627.

                                                   3
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30334 Page 9 of 38



  with competitors on the heel of the Dr. Oz shows (7/17/20 Trial Tr. at 76:6-7), Vitamins Online

  did nothing to stay competitive. Vitamins Online’s products were always more expensive. (See

  e.g., Trial Exs. 27, 65, 137, 158.) Worse, its products persistently had mediocre reviews. (See.

  e.g., Trial Ex. 65.) This is why Vitamins Online’s sales flatlined for the last seven years, even as

  different competitors besides NatureWise leapfrogged over Vitamins Online to climb to the top of

  the Green Coffee and Garcinia Cambogia markets. (Trial Ex. 5165.) All the evidence at trial show

  that Vitamins Online lost sales because of its own failure to stay competitive in the volatile dietary

  supplement market.

           In short, after 10 days of trial, Vitamins Online has not shown it is entitled to even one

  dollar of damages; therefore, the Court should grant judgment on Vitamins Online’s disgorgement

  claim.

           The Court should also grant judgment on Vitamins Online’s injunction claim. Vitamins

  Online failed to establish that it is entitled to an injunction as to the Ingredient claims because the

  current Ingredient claims are true and accurate. Whatever problems NatureWise had with the

  Ingredient claims in 2013, it proactively addressed those issues by testing and transforming its

  procedures. Its manufacturer at the time, PLN, had misrepresented the quality of some of the

  products in 2013, but those problems were fixed in 2014 when NatureWise implemented standard

  operating procedures and switched manufacturer to Robinson Pharma and ANS. Vitamins Online

  has not shown that any of NatureWise’s products after 2014 have failed any testing. (7/29/20 Trial

  Tr. passim.3) Since Vitamins Online has not demonstrated any likelihood of irreparable harm from

  the current Ingredient claims, there is no basis for an injunction as to those claims.




  3
    NatureWise was not able to obtain a copy of the 7/29/20 Trial Transcript to provide citation at
  the time of the filing of this motion.

                                                    4
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30335 Page 10 of 38



          As to the Review claims, Vitamins Online apparently seeks to retroactively remove all of

   NatureWise’s existing reviews, including the vast majority of reviews that are not accused of being

   incentivized or boosted. The Supreme Court teaches that an “injunction operates in futuro….”

   Am. Steel Foundries v. Tri-City Cent. Trades Council, 257 U.S. 184, 201, 42 S. Ct. 72, 75, 66 L.

   Ed. 189 (1921); Lippoldt v. Cole, 468 F.3d 1204, 1217 (10th Cir. 2006) (As a general rule, to have

   standing to seek prospective relief, including an injunction, a plaintiff “must show more than past

   harm or speculative future harm.”). Since Vitamins Online has not shown that it will be irreparably

   harmed by NatureWise’s past reviews, injunctive relief on the Review claims is also not warranted.

   II.    LAW ON RULE 52(c)

          Rule 52 provides:

                  If a party has been fully heard on an issue during a nonjury trial and the
                  court finds against the party on that issue, the court may enter judgment
                  against the party on a claim or defense that, under the controlling law, can
                  be maintained or defeated only with a favorable finding on that issue. The
                  court may, however, decline to render any judgment until the close of the
                  evidence. A judgment on partial findings must be supported by findings of
                  fact and conclusions of law as required by Rule 52(a).


   Fed.R.Civ.P. 52(c). Nieto v. Kapoor, 268 F.3d 1208, 1217 (10th Cir. 2001) (“A motion for

   judgment made in a trial to the court at the close of the plaintiffs' evidence is now governed by

   Fed.R.Civ.P. 52(c), which requires the court to make findings of fact and conclusions of law if it

   grants the motion.”).

          Rule 52(c) expressly authorizes the district judge to resolve disputed issues of fact.4 In

   deciding whether to enter judgment on partial findings under Rule 52(c), the district court is not

   required to draw any inferences in favor of the non-moving party; rather, the district court may



   4
    See Fed.R.Civ.P. 52(a) (“Findings of fact, whether based on oral or documentary evidence, shall
   not be set aside unless clearly erroneous.”).

                                                   5
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30336 Page 11 of 38



   make findings in accordance with its own view of the evidence. See, e.g., Ritchie v. United States,

   451 F.3d 1019, 1023 (9th Cir. 2006).

           Pursuant to Rule 52, the Court should enter judgment on all of Vitamins Online’s claims

   now that it has been fully heard because it is manifestly clear that Vitamins Online has not and

   cannot prove its case. Feliciano v. Rullán, 378 F.3d 42, 59 (1st Cir.2004), cert. denied, 543 U.S.

   1054 (2005) (“When a party has finished presenting evidence and that evidence is deemed by the

   trier insufficient to sustain the party's position, the court need not waste time, but, rather, may call

   a halt to the proceedings and enter judgment accordingly.”). See also Moore's Federal Practice §

   52.50 [2]. Rule 52(c) “conserves time and resources by making it unnecessary for the court to hear

   evidence on additional facts when the result would not be different even if those additional facts

   were established.” Id. The Court should enter judgment on Vitamins Online’s claims for the

   following reasons:

   III.    JUDGMENT ON PLAINTIFF’S LANHAM ACT CLAIM FOR LACK OF

   STANDING AS TO THE INGREDIENT CLAIMS

           In Plaintiff’s opening statement, Vitamin’s Online claimed that NatureWise “swooped in

   and he took millions of dollars of sales by intentionally and blatantly manipulating the Amazon

   products,…by making other false claims about his products which were in violation of multiple

   FDA rules and regulations.” (7/16/20 Trial Tr. at 9:5-11. (emphasis added) Vitamins Online’s

   expert, Dr. Norman Howe, testified that NatureWise’s Ingredient claims and label claims were

   false because they violated FDA regulations, in particular 21 C.F.R. ¶111, et seq. (7/29/20 Trial




                                                      6
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30337 Page 12 of 38



   Tr. passim.5)      Dr. Howe confirmed on cross-examination that his findings concerning all

   ingredient and label claims were based upon violations of the FDA regulations.

          Now that Plaintiff’s case-in-chief has closed, it is clear that all ingredient claims are based

   upon alleged violations of the FDA regulations. Vitamins Online does not have standing to assert

   such claims because the FDA has exclusive jurisdiction to enforce its regulations. Title 21 of

   U.S.C.A. at Section 337 states that:

                   Except as provided in subsection (b), all such proceedings for the
                   enforcement, or to restrain violations, of this chapter shall be by and in the
                   name of the United States….

   21 U.S.C.A. § 337. The only exception is subsection (b), which provides for the States to have

   jurisdiction to enforce certain parts of the regulations.

          There does not appear to be any Tenth Circuit case addressing § 337, but the Ninth Circuit

   holds that the Lanham Act cannot be used as a vehicle for a private party to acquire jurisdiction to

   enforce the FDA regulations. As the Ninth Circuit teaches, “Because the FDCA forbids private

   rights of action under that statute, a private action brought under the Lanham Act may not

   be pursued when, as here, the claim would require litigation of the alleged underlying FDCA

   violation in a circumstance where the FDA has not itself concluded that there was such a

   violation.” PhotoMedex, Inc. v. Irwin, 601 F.3d 919, 924 (9th Cir. 2010)(emphasis added).

          Judge Spatt in the Southern District of New York cited to PhotoMedex, Inc when refusing

   to permit private enforcement of FDA regulations under the guise of a Lanham Act claim. In

   addition to citation to the Ninth Circuit, Judge Spatt conducted a legal survey of the Second Circuit,




   5
     NatureWise was not able to obtain a copy of the 7/29/20 Trial Transcript to provide citation at
   the time of the filing of this motion.

                                                      7
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30338 Page 13 of 38



   Third Circuit, and Fourth Circuit, finding that all these circuits have concluded that the FDA has

   exclusive jurisdiction to enforce its own regulations:

                  Enzymotec's cannot gain Lanham Act standing by attempting to privately
                  enforce the FDCA. See PDK Labs, Inc. v. Friedlander, 103 F.3d 1105,
                  1113 (2d Cir.1997) (holding “that Friedlander lacks standing to sue PDK
                  under § 43(a) of the Lanham Act” because “Friedlander's dogged insistence
                  that PDK's products are sold without proper FDA approval suggests ... that
                  Friedlander's true goal is to privately enforce alleged violations of the
                  FDCA.”); Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1139 (4th Cir.1993)
                  (holding that because the appellant may not independently enforce the
                  FDCA, it also may not use the Lanham Act “as a vehicle by which to enforce
                  the [FDCA]”); Sandoz Pharms. Corp. v. Richardson–Vicks, Inc., 902 F.2d
                  222, 230 (3d Cir.1990) (holding that a Lanham Act false labeling claim does
                  not exist against a manufacturer who failed comply with the FDCA's
                  labeling requirements).


   Enzymotec Ltd. v. NBTY, Inc., No. 08-CV-2627 ADS ETB, 2011 WL 2601500, at *6 (E.D.N.Y.

   June 29, 2011). The Third Circuit further instructs, “[Plaintiff] is free to petition the FDA to

   investigate these alleged labeling violations…The fact that it has been unable to get a quick

   response from the FDA, however, does not create a claim for [Plaintiff] under the Lanham Act.”

   Sandoz Pharm. Corp. v. Richardson-Vicks, Inc., 902 F.2d 222, 231, fn. 10 (3d Cir. 1990) (internal

   citation omitted).

          Since all of the Ingredient and label claims are predicated on Dr. Howe’s contention that

   they violate FDA regulations, Vitamins Online does not have standing to assert such claims

   because such claims can only be brought in the name of the United States or a State. Therefore,

   the Court must dismiss the Ingredient and label claims because they are all based upon violations

   of the FDA regulations.

          The Supreme Court holds that standing is not waived because it is jurisdictional. The Court

   teaches, “As a jurisdictional requirement, standing to litigate cannot be waived or forfeited. And

   when standing is questioned by a court or an opposing party, the litigant invoking the court's



                                                    8
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30339 Page 14 of 38



   jurisdiction must do more than simply allege a nonobvious harm. See Wittman v. Personhuballah,

   136 S.Ct. 1732, 1736–1737, 195 L.Ed.2d 37 (2016). To cross the standing threshold, the litigant

   must explain how the elements essential to standing are met.” Virginia House of Delegates v.

   Bethune-Hill, 139 S. Ct. 1945, 1951, 204 L. Ed. 2d 305 (2019). Therefore, the ingredient and label

   claims must be dismissed because there is no private cause of action to enforce the FDA

   regulations, even when masquerading as a Lanham Act claim.

   IV.    JUDGMENT ON PLAINTIFF’S LANHAM ACT CLAIM FOR FAILURE TO

   PROVE INJURY

          The Court should enter judgment on Vitamins Online’s $44-million disgorgement claim

   because it did not show it was injured by losing even one sale due to the accused advertising.

   Vitamins Online’s disgorgement claim hinges on the premise that the Green Coffee and Garcinia

   Cambogia markets are two-player markets, which the Court has previously twice rejected.6 Since

   Vitamins Online failed to show at trial that the Green Coffee and Garcinia Cambogia markets on

   Amazon are two-player markets, it could not establish injury.

          A.      The Amazon Weight Loss Market Was Not a Two-Player Market Based on

          Amazon Rankings

          As Mr. Khan testified, there have been hundreds, if not thousands, of competitors in the

   Green Coffee and Garcinia Cambogia markets on Amazon offering thousands of products: “So

   under weight loss category of Amazon there would literally be tens of thousands of products”




   6
     This competition-based argument is the same as what Vitamins Online had argued in its summary
   judgment motion, which the Court rejected: “[T]he court is unconvinced that the parties are
   involved in a sparsely populated market.…The court therefore rejects Vitamins Online’s
   competition-based arguments for a presumption of injury.” Vitamins Online, Inc., 2019 WL
   6682313, at *13–14.

                                                   9
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30340 Page 15 of 38



   (7/16/20 Trial Tr. at 179:24-25 (emphasis added)), and “We just lost our competitive advantage

   that we had over hundreds of others” (id. at 181:22-23).

            Ignoring the reality of the crowded weight loss market on Amazon, Vitamins Online tries

   to make it a two-horse race, arguing that Vitamins Online and NatureWise were jockeying for the

   top ranking on Amazon in 2013. But the Amazon market for weight loss products, including Green

   Coffee or Garcinia Cambogia products, was and is not a two-player market just because at one

   brief point at the end of 2013 Vitamins Online and NatureWise had occupied the top positions on

   Amazon’s sales (Trial Exs. 27 and 88) and search results rankings (Trial Exs. 65, 137, 158, 5146,

   5147).

            By Plaintiff’s logic, every market could be defined as a two-player market based on

   selective rankings. It is illogical to define any market based on rankings that can change from

   month to month or even day by day. Indeed, if the weight loss supplement market were defined

   as a two-player market based on the top-two ranking products, then by its own account Vitamins

   Online was no longer in this market when it fell from the top of the ranking, which means that it

   could not have lost sales to NatureWise after 2013 (Trial Ex. 65.3).

            Moreover, Vitamins Online’s reliance on Amazon “rankings” to define the weight loss

   supplement market is also deeply flawed for two additional reasons. The first reason is that

   Amazon “rankings” does not correlate to a seller’s share of the weight loss supplement market

   because the “rankings” can change depending on the variables used to conduct searches, which the

   seller has no control over. If the weight loss supplement market were defined by Amazon rankings,

   there would be a different “market” every time a different search is conducted using different

   parameters.




                                                   10
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30341 Page 16 of 38



          Thus, Vitamins Online’s argument that consumers only had a binary choice between

   Vitamins Online and NatureWise because they were briefly the top two ranked competitors on

   Amazon in 2013 does not make sense. Amazon consumers could choose from hundreds of

   alternatives, which they could easily find by modifying search parameters. (7/17/2020 Trial Tr. at

   385:9-12.) Even if consumers only looked at the first and second pages of Amazon’s listed

   products by rank, they would see dozens of other products. (See e.g., Trial Exs. 27, 65, 88, 137,

   and 158.) The proof that Amazon consumers had more than a binary choice is the fact that other

   competitors took over the top of the rankings.

          The second reason that Vitamins Online’s reliance on Amazon “rankings” is flawed is that

   the “rankings” are not an accurate and complete measure of the market because the “rankings”

   were based on only two snapshots taken from the Wayback Machine in 2013. (7/17/20 Trial Tr.

   at 341:20 – 347:1; Trial Exs. 5146, 5147.) Mr. Khan admitted that he selectively took only two

   snapshots from the Wayback Machine showing Vitamins Online and NatureWise occupying the

   two top positions on Amazon. However, snapshots taken at other times show numerous other

   competitors jockeying for the top positions, with Vitamins Online falling to a ranking of 10 or 11.

   (Trial Exs. 5146, 5147.) The very fact that Vitamins Online fell out of the top of the charts as

   other competitors leapfrogged over it shows that the market was not a two-player market and that

   consumers were not limited to choosing between just Vitamins Online and NatureWise. In fact,

   Vitamins Online tumbled out of the top ranking and remained at the bottom of the market for more

   than five years. If ranking were an accurate measure of the market, then by Vitamins Online’s

   own arguments it cannot show that it was competing with NatureWise after it fell out of the top

   ranking, and thus it was not harmed by NatureWise.




                                                    11
                     The Garcinia Gold! Advantage

Case 2:13-cv-00982-DAK-JCB
             Garcinia Gold! by Nutrigold® isDocument         556Citrimax®,
                                            formulated using Super  Fileda 08/03/20          PageID.30342
                                                                           patented all-natural,                           Pagefruit17
                                                                                                 non-stimulant, safe and effective      of used
                                                                                                                                     extract 38
                     for satiety (at lower dosages) and weight loss (at higher dosages). Extracted from the South Asian fruit Garcinia cambogia, Garcinia Gold!
                     contains standardized levels of (-)hydroxycitric acid (HCA), which have been clinically shown to provide satiety, help manage appetite and inhibit
                     fat production, without stimulating the central nervous system.*

                     About Garcinia & Super Citrimax®


               B.         The Amazon Weight Loss Market Was Not a Two-Player Market Based on
                     Super Citrimax® is an all-natural, safe and effective fruit extract Garcinia cambogia. Extracted from the South Asian fruit Garcinia cambogia,
                     Super CitriMax® is standardized to 60% (-)-hydroxycitric acid (HCA), which has been clinically shown to suppress appetite, inhibit fat
                     production, increase fat burning and increase weight loss without stimulating the central nervous system. Super Citrimax® has been determined
                     GRAS (Generally Recognized As Safe) by a group of independent leading toxicologists.*
               “Conquesting”
                  Garcinia Gold! works by inhibiting the enzymes that convert carbohydrates into fat. If not utilized for energy, carbohydrates are converted into
                     fat and stored in the body. Super Citrimax® inhibits the conversion of carbohydrates into fat and promotes an increase in the formation of
                     stored energy as glycogen. This also signals the brain to turn off hunger signals. Published peer-reviewed clinical studies show that Super
               Vitamins Online also argues that the weight loss supplement market is a two-player market
                     Citrimax® increases fat oxidation ("burning") as well as brain serotonin levels, a neurotransmitter involved in mood, sleep and appetite control,
                     which may help address many of the emotional issues overweight people face, including binge-eating and mood disorders.*

               *These statements have not been evaluated by the FDA. This product is not intended to diagnose, treat, or cure any disease.
     because Amazon     has a feature called “Customers Who Viewed This Item Also Viewed.” (Trial

     Ex. 374.2.)  Mr. Khan testified that this feature shows “customers who viewed my product
             Product Details
                     Item Weight: 6.4 ounces

     [NutriGold]Shipping
                 also viewed      these
                         Weight: 6.4      other
                                     ounces        products.
                                            (View shipping        It's
                                                           rates and    as simple as that.” (7/17/2020 Trial Tr. at 136:7-
                                                                     policies)
                     Shipping: Currently, item can be shipped only within the U.S.
                     Origin: Made in USA
     9.) Vitamins Online
               ASIN:         argues that this feature shows a direct comparison between the products
                     B004PTI1CQ
                     UPC: 859447002272
                     Average Customer Review:                    (717 customer reviews)
     because NatureWise’s     products shows up on Vitamins Online’s product page as shown in the
               Amazon Best Sellers Rank: #84 in Health & Personal Care (See Top 100 in Health & Personal Care)
                            #3 in Health & Personal Care > Vitamins & Dietary Supplements > Weight Loss > Appetite Control & Suppressants

     screenshot below:
                Did we miss any relevant features for this product? Tell us what we missed.
                     Would you like to give feedback on images or tell us about a lower price?



                  Customers Who Viewed This Item Also Viewed                                                                                                Page 1 of 14




                            Garcinia Lean (MAXIMUM         #1 Garcinia Cambogia            NatureWise Garcinia            Just Potent Pharmaceutical
                            Weight Loss) AS SEEN ON        Extract Pure, 1000 mg per       Cambogia Extract Natural       Grade Garcinia Cambogia
                            DR. OZ! Garcinia               Capsule, 90 Veg. Capsules       Appetite Suppressant and       65% HCA :: 1000mg Per …
                            Cambogia …                     - High …                        Weight Loss …                              (7)
                                       (2,509)                          (320)                          (352)              $21.99
                            $29.95                         $28.95                          $26.28




              Product
     (Trial Exhibit   Ads from External Websites
                    374.2.)                                         (What's this?)                                                 Sponsored Content        Page 1 of 6




               The screenshot itself shows that Vitamins Online’s product is not compared only to

     NatureWise’s product, but also to other products made by third parties in competition with both
                         Pure Garcinia           Just Potent                  Pure Garcinia         NATROL Maqui Berry      Garcinia Cambogia
                         Cambogia (60 Day        Pharmaceutical Grade         Cambogia (120 Day     60 cap                  Extract Pure -

     Vitamins Online and NatureWise. Hence, consumers were not limited to a “binary” choice
                                                                                                                                     Trial Exhibit 374.2
     between just Vitamins Online’s product and NatureWise’s product.
                 http ://www.amazon.com/Garcinia-Cambogia-Extract-Clinically -Proven-Multi-Patented/dp ... 9/23/2013
               C.         The Amazon Weight Loss Market Was Not a Two-Player Market Based on

               ‘Non-Generic’ Ingredients

               Vitamins Online’s claim of injury based on the Ingredient claims is similarly predicated on

     the contention that the Green Coffee and Garcinia Cambogia markets are two-player markets.



                                                                                     12
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30343 Page 18 of 38



   Though Mr. Khan repeatedly testified that there are hundreds, if not thousands, of Green Coffee

   and Garcinia Cambogia sellers on Amazon, he tries to draw a distinction between ‘generic’

   products and ‘non-generic’ products:

                  ….There are hundreds of generic Garcinia or generic green coffee sellers.
                  There were legitimate, you can call it competitors if you will, but they did
                  not have what the consumers were looking for. So they were just fine. I
                  never worried about them. They were there, they were lowering the search
                  results. They did not have any distinguishing features and they were too
                  numerous.

   (7/17/20 Trial Tr. at 381:20 – 382:5.)

          Mr. Khan’s attempt to draw a distinction between ‘generic’ products and ‘non-generic’ (i.e.

   name brand) products is baseless. Consumers could see, compare, and choose among a multitude

   of ‘generic’ and ‘non-generic’ products alike as these are fungible products. For example, when a

   consumer does a search on Amazon for Green Coffee supplements, both ‘generic’ and ‘non-

   generic’ products are featured. (Trial Exs. 65.4-65.4, 137, and 158.) There is no market

   delineation between ‘generic’ and ‘non-generic’ products because there is no evidence that

   consumers do not compare both and always choose one to the exclusion of the other. Notably,

   Vitamins Online did not present a survey to support Mr. Khan’s delineation between ‘generic’

   products and ‘non-generic’ products and how that distinction mattered to consumers. consumers

   purchase both. To say that consumers who name brand products do not also buy generic products

   is contrary to common sense market behavior. In fact, consumers have more incentive to buy

   ‘generic’ products because they are typically cheaper.

          Further, sellers often sell both ‘generic’ and ‘non-generic’ products. NatureWise itself

   started out selling ‘generic’ Green Coffee products before later launching its Svetol Green Coffee

   products. Similarly, NatureWise started out selling ‘generic’ Garcinia Cambogia products before

   later selling SuperCitrimax Garcinia Cambogia products.



                                                  13
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30344 Page 19 of 38



          Even if a market for ‘non-generic’ supplements could be discerned, it would not be a two-

   player market. This is because even among so called ‘non-generic’ products, there were numerous

   competitors making the same claims about having Svetol and SuperCitrimax. (Trial Exs. 65.4-

   65.4, 137, and 158.)

          No matter Vitamins Online’s artificial distinction between ‘generic’ and ‘non-generic’

   products, NatureWise’s products were hardly distinguishable from other competitors because they

   were making more or less the same claims about Green Coffee and Garcinia Cambogia based on

   the characteristics that Dr. Oz had highlighted. (Trial Exs. 42.2, 104, 315.12, 627.) There is not

   a shred of evidence that consumers purchased NatureWise’s products because of any specific claim

   about its ingredients that are different from claims made by other competitors.

          In short, the Green Coffee and Garcinia Cambogia markets are not two-player markets.

   Therefore, Vitamins Online had to show it was directly injured by NatureWise’s accused

   advertising and not by the hundreds of other competitors in the Green Coffee and Garcinia

   Cambogia markets.

          D.      No Correlation

          To prove direct injury in such crowded markets, Vitamins Online had to show that there is

   a close “correlation” or logical, temporal causal connection between its alleged lost sales and

   NatureWise’s accused advertising, and, a “nexus”7 between its lost sales and the accused




   7
    To show such a “nexus,” Vitamins Online must present direct evidence of “consumer testimony”
   showing consumers switched from Vitamins Online’s supplements to NatureWise’s supplements
   because of the accused advertising, or indirect evidence in the form of surveys showing that
   consumers would switch from Vitamins Online’s supplements to NatureWise’s supplements
   because of the accused advertising. Vitamins Online, Inc. v. Heartwise, Inc., 2016 WL 538458, at
   *8 (“Vitamins Online could have provided additional evidence through consumer testimony or
   consumer surveys to strengthen the causal connection between the representations and the lost
   sales.”).

                                                   14
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30345 Page 20 of 38



   advertising. Vitamins Online, Inc. v. Heartwise, Inc., 2016 WL 538458, at *8.8 Vitamins Online

   failed to prove correlation or nexus.

                  1.      No    Correlation   Between     NutriGold’s     Declining    Sales   and

                  NatureWise’s Sales

          At trial, Vitamins Online argued that its sales declined when NatureWise entered the

   market, suggesting there is a “correlation”9 between NatureWise’s accused conduct and Vitamins

   Online’s claimed injury. However, Vitamins Online focused on just one month, September 2013,

   when NatureWise’s sales skyrocketed and Vitamins Online’s sales tailspinned. (Demonstrative

   Trial Ex. 58010.) For ease of reference, the parties’ sales in dollars up to October 2013 as

   summarized in Trial Ex. 580 are depicted in the following graph:




   8
     See also, Labware, Inc. v. Thermo Labsystems, Inc., No. CIV.A.04-2545, 2005 WL 1541028, at
   *12 (E.D. Pa. June 29, 2005) (“Actual damages cannot exist without a nexus between a false
   advertisement and an adverse purchasing decision.” (emphasis added));;.
   9
     “Correlation” is not “causation.” Etherton v. Owners Ins. Co., 829 F.3d 1209, 1220–21 (10th Cir.
   2016) (noting that a temporal relationship is “a necessary but not sufficient condition for
   causation” (internal quotations omitted; emphasis added)).
   10
      This exhibit was not admitted into evidence and referenced only to rebut Vitamins Online’s
   argument.

                                                  15
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30346 Page 21 of 38




                                                    Monthly Sales
           800000

           700000

           600000

           500000

           400000

           300000

           200000

           100000

                0
                       Oct   Nov    Dec     Jan    Feb   Mar     Apr   May     Jun    Jul   Aug     Sep    Oct
                      2012   2012   2012   2013   2013   2013   2013   2013   2013   2013   2013   2013   2013

                                                   NatureWise          NutriGold




          As shown in the graph, there is no correlation between Vitamins Online’s sales and

   NatureWise’s sales before or after September 2013. Vitamins Online’s sales (for both Green

   Coffee and Garcinia Cambogia) moved up and down from October 2012 to May 2013, rising

   suddenly and peaking in June 2013, then started to fall again, taking a sharp turn downwards in

   September 2013. On the other hand, NatureWise’s sales only started to take off in July 2013 and

   continued to rise through September 2013. In other words, there was no correlation between the

   parties’ sales before September 2013.

          There is also no correlation between the parties’ sales after September 2013. Tellingly,

   Vitamins Online makes no effort to show the sales trends after September 2013. When long-term

   sales from after September 2013 to 2016 are examined, it is clear that there is no correlation as

   explained below.




                                                         16
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30347 Page 22 of 38



                   2.     No Correlation re Green Coffee Sales

          Based on the data compiled by Dr. Smith, both Vitamins Online’s and NatureWise’s long-

   term sales for Green Coffee declined and declined according to very different trends:


                                                 Green Coffee Sales
           80000

           70000

           60000

           50000

           40000

           30000

           20000

           10000

              0
                   Q2   Q3     Q4   Q1   Q2   Q3    Q4    Q1    Q2   Q3   Q4    Q1   Q2   Q3   Q4   Q1   Q2
                        2012              2013     V.O. Sales    2014
                                                                   N.W. Sales         2015           2016



   (Demonstrative Trial Ex. 57911; 5110.010.) Dr. Smith could not demonstrate any correlation in

   the sales of Green Coffee. He could not explain why Vitamins Online’s sales did not go down

   when NatureWise’s sales went up, or, conversely, why Vitamins Online’s sales did not go up when

   NatureWise’s sales went down.

          More particularly, Demonstrative Trial Ex. 5110.010 shows that Vitamins Online’s sales

   for Green Coffee had already started to plummet in Q4/2012, and by a year later, in Q4/2013, its

   sales were anemic. NatureWise’s own Green Coffee sales fell steadily, if not as sharply, after

   Q1/2013. If NatureWise was taking sales from Vitamins Online in 2012, 2013, 2014, and so on,




   11
      This exhibit was not admitted into evidence and referenced only to rebut Vitamins Online’s
   argument.

                                                         17
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30348 Page 23 of 38



   Vitamins Online’s sales would have rebounded in direct correlation to NatureWises’s declining

   sales. But there is no such correlation.

          For example, NatureWise’s sales fell from 66,929 to 4,568, a drop of more than 60,000

   units, between Q1/2013 and Q1/2015. (Trial Ex. 579.) Yet, Vitamins Online’s sales were nearly

   negligible even as NatureWise’s sales were dropping precipitously. (Id.) Indeed, between the first

   and second quarters of 2016, NatureWise’s sales fell below Vitamins Online’s sales, yet Vitamins

   Online’s saw no discernable increase in its sales. (Id.) This shows that there was no “correlation,”

   much less a causal relationship, between the parties’ sales of Green Coffee supplements.

                     3.        No Correlation re Garcinia Cambogia Sales

          Again based on the data compiled by Dr. Smith, a similar comparison of Vitamins Online’s

   sales with NatureWise’s sales shows there is no correlation between the alleged injury and the

   accused advertising for Garcinia Cambogia:


                                                             Garcinia Sales
            140000

            120000

            100000

             80000

             60000

             40000

             20000

                 0
                          Q4   Q1   Q2   Q3   Q4   Q1   Q2   Q3      Q4   Q1   Q2   Q3   Q4   Q1   Q2   Q3   Q4   Q1   Q2     Q3
                      2012           2013                2014                   2015                2016               2017

                                                             V.O. Sales         N.W. Sales




                                                                18
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30349 Page 24 of 38



   (Demonstrative Trial Ex. 57812; 5110.009.) As shown in the chart, NatureWise’s sales fluctuated

   as Vitamins Online’s sales generally decreased. (Demonstrative Trial Ex. 578.) Again, Dr. Smith

   did not explain why Vitamins Online’s sales did not go up when NatureWise’s sales went down if

   NatureWise was taking sales from Vitamins Online.

            The lack of any correlation between the parties’ sales from 2012 to 2016 is proof that there

   is no injury. But even if one were to focus on the few months at the end of 2013, the fact that

   Vitamins Online’s sales declined is not indicative of injury because the evidence at trial indicates

   that Vitamins Online lost sales due to other intervening factors.

            E.       Intervening Factor #1: Third Party Competition Due to the Oz Effect

            The most obvious reason why Vitamins Online began to lose sales at the end of 2013 is

   because the market became flooded with competitors, who all chipped away at Vitamins Online’s

   sales.

                            1.      The Oz Effect

            Mr. Magleby stated in his opening:

                     You will hear that in March of 2012 Dr. Oz, a television personality who
                     promotes among other things, … health and wellness, … did a segment on
                     green coffee. And later he did a segment on Garcinia. And … Vitamins
                     Online sales skyrocketed or at least for a time.

   (7/16/20 Trial Tr. at 8:12-19.) Mr. Khan then explained the how the Oz Effect was so powerful

   that it drove sales across the market:

                 •   “We had an extremely high demand because we had a lot of customers after Dr.

                     Oz's shows.” (Id. at 76:6-7.)

                 •   “And he had a huge following. He could move markets.” (Id. at 157:10-11.)



   12
      This exhibit was not admitted into evidence and referenced only to rebut Vitamins Online’s
   argument.

                                                     19
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30350 Page 25 of 38



                •   “As always his recommendations increased sales significantly.” (Id. at 159:5-6.)

   In fact, Mr. Khan explained that the Oz Effect was so powerful that it would “drive markets to

   pretty much all of the products,” generating billions in sales:

                    A.      ….The Oz effect is known in our industry really well because just a
                    mention by him would really drive markets to pretty much all of the
                    products. So he was responsible for bringing to our industry at least a few
                    billion dollars in sales.

                    Q.     A few billion?

                    A.     Correct.
                    ***
                    A.     ….I imagine he brought in at least 40, $50 billion worth of sales to
                    our industry as a whole.

   (7/17/20 Trial Tr. at 399:16 – 400:10.) It was the tsunami of competition created by the Oz Effect

   that fundamentally shifted the market, the tide of which eventually pulled Vitamins Online under.

   NatureWise simply did not have the market power to harm Vitamins Online.

                    2.     The Oz Effect Caused the Supplement Market to be Flooded with

                    Competitors

             The Oz Effect caused a flood of competitors to enter the supplement market to take

   advantage of the increased demand. Mr. Khan testified that “I had hundreds of competitors to

   worry about….” (7/17/20 at 256:14-16), and “almost a year later for context between Dr. Oz Show

   and by the time NatureWise launched, there were lots of generic Garcinia products in the

   marketplace…” (id. at 266:22-23; Trial Exhibit 374.213).




   13
        See also Trial Exs. 65, 137, 158, 5146, 5147 for Green Coffee Products.

                                                    20
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30351 Page 26 of 38



                 3.      Both NutriGold Sales and NatureWise Sales Fell as the Oz Effect

                 Waned

          As the Oz Effect waned over time, the demand for Green Coffee supplements naturally

   decreased. Mr. Khan testified:

                 Q.      So with respect to the Garcinia products, isn't it true that the Oz
                 effect faded over time?

                 A.      To some level, yes. From the peak, I would certainly agree with you
                 on that --

                 Q.      And so --

                 A.      -- that that faded.

                 ***

                 Q.     Okay. But you do agree that the Oz effect with respect to the
                 Garcinia product faded over time, right?

                 A.      It does fade over time a little bit, yes, for sure.

                 Q.      Okay. And that was also true for green coffee, correct?

                 A.      Correct.

                 Q.     Okay. And it was more than just a little bit, right? If you're going to
                 be honest, it is more than just a little bit, right?

          A.     Yes.

   (7/17/20 at 400:17 – 401:15.)

          The result of more supply and less demand naturally caused sales to decrease across the

   board as shown by Vitamins Online’s own sales calculations. (Demonstrative Trial Exs. 578-579;

   5110.009-10.) This is why both Vitamins Online’s sales and NatureWise’s sales decreased as

   third-party competitors entered the market. Thus, Vitamins Online’s falling sales were not

   attributable to any conduct of NatureWise, but rather, to the over-abundance of market supply of




                                                    21
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30352 Page 27 of 38



   Green Coffee and Garcinia Cambogia supplements. This is why Vitamins Online’s sales did not

   rise even as NatureWise’s sales fell. In the 30 months between the first quarter of 2014 and the

   second quarter of 2016, NatureWise’s sales dropped precipitously, yet Vitamins Online’s sales

   remained negligible likely because there were numerous third-party competitors. Vitamins

   Online’s sales dropped because of the Oz Effect, not because of any alleged false advertising by

   NatureWise.

          F.       Intervening Factor #2: Pricing

          The second factor for the decline in Vitamins Online’s sales is pricing. Given that Vitamins

   Online has admitted that there are “hundreds” of competitors in the market, common sense would

   dictate and the evidence confirmed that consumers purchased supplements based mainly on

   pricing.    In a crowded market, price was the driving force of sales.

          Vitamins Online priced its products higher than competitors because it considered

   NutriGold products to be premium products with more expensive ingredients. Mr. Khan testified:

                   Q. Now is it more expensive to buy the patented Garcinia or the Super
                   CitriMax than to buy generic Garcinia?

                   A. It is almost four or five times more expensive.

   (7/16/20 Trial Tr. at 119:4-6.) Likewise, Mr. Khan testified that Vitamins Online’s Svetol Green

   Coffee products were far more expensive because of the cost of Svetol:

                   A. Svetol is almost $255 a kilo, and the generic green coffee bean extracts
                      are somewhere about 50 or $60 a kilo. So about four or five times more
                      expensive.

   (7/16/20 Trial Tr. at 143:2-4.) Mr. Khan went on to explain:

                   A. …We are the only ones who were making a 400 milligram full dosage
                      Svetol product and despite being so expensive… (7/16/20 Trial Tr. at
                      146:10-12 (emphasis added));




                                                    22
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30353 Page 28 of 38



                    A. …The only product with 400 milligram of clinically Svetol. The reason
                       we say "only" is really there was nobody else selling at that potency that
                       product. It was so much more expensive, when it's four or five times
                       more expensive people don't want to go for that… (id. at 148:12-17
                       (emphasis added)).

           This is why Vitamins Online sales fell when cheaper alternatives flooded the market as a

   result of the Oz Effect. This is why, over the years, various competitors (other than NatureWise)

   climbed to the top of the dietary supplements market by offering lower prices, including Vitamins

   Online itself:

           Mr. Khan testified that the price of NatureWise’s products were “a fraction” of Vitamins

   Online’s products:

                    A.     …I pretended to be a [NatureWise] customer interested in buying
                           their products and they were quoting me $2 a bottle and $2.20 a
                           bottle for purchasing that product. And I was shocked at their prices.
                           Because as a manufacturer, I know how much it cost to make a
                           product, a green coffee bean product. That was a fraction of our cost.

   (7/17/20 Trial Tr. at 205:15-21.) The bottom line is that Vitamins Online’s sales fell, not because

   of competition from just NatureWise, but because of competition from hundreds of competitors

   offering cheaper products.

           The price of Vitamins Online’s Green Coffee supplements was consistently and

   significantly higher than that of almost every competitor and at times it was the highest in the

   market.

                    Q.     So you have a list price of $64 a bottle. Is that correct?

                    A.     Correct.

                    Q.     And so -- but you never sell at the list price, right?

                    A.     That is the price that we should have sold it at if we were trying to
                           make a good margin on the product. Because our ingredient we
                           were paying almost five times the generic green coffee bean
                           extract. But when everybody, including the generic sellers,



                                                     23
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30354 Page 29 of 38



                          started to sell their products so cheap, $15, $20 a bottle, you can
                          only command a certain amount of premium. So we could not
                          have sold at $60 a bottle. People typically will not pay that much
                          for a month's weight loss. So we sold it at a reasonable amount that
                          we could actually still make things work for us. And so the list price
                          was 64 and I believe the vast majority of the time we sold for $28 or
                          $29.

                  Q.      Okay. And so you never sold your green coffee product at $64 a
                          bottle, correct?

                  A.      I won't say we never sold, there might have been instances when it
                          was completely not sold….


   (7/17/20 Trial Tr. at 386:2-24 (emphasis added.)

          Further Mr. Khan admitted that he would not adjust his prices:

                  A.      We were using a really expensive material. If we start dropping our
                          prices more we would lose money, we would not be able to actually
                          stay in business….

   (7/17/20 Trial Tr. at 398:2-4; see also Trial Exs. 65, 137, 158, 5146, 5147.)

          Thus, Vitamins Online’s elevated prices caused it to lose sales because customers could

   purchase readily available cheaper supplements from its competitors. This is why none of

   Vitamins Online’s experts performed any analysis of the effect of pricing on Vitamins Online’s

   claim that it suffered injury from the accused advertising.

          G.      Intervening Factor #3: Poor Ratings

          Another reason that Vitamins Online’s sales fell is because of its own bad rating. Mr. Khan

   spent two days testifying about how great Vitamins Online’s products were, how it invested in

   buying the best ingredients to offer the best products, yet Vitamins Online’s own 2.9 average

   rating—based on tens of thousands reviews over the course of several years—fundamentally

   contradicts his testimony.

          Mr. Khan testified:



                                                   24
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30355 Page 30 of 38



                  Q.     (By Mr. Trojan) Okay. So we're going to look at Exhibit 374. Now,
                         so this is your Garcinia-Cambogia product, correct?

                  A.     Correct.

                  Q.     And if we could scan down. And this is your customer review page,
                         is that correct, on Amazon?

                  A.     Correct.

                  Q.     And it has 2.9 out of 5 stars. Is that right?

                  A.     Correct.

                  Q.     And the highlighted portion says it does -- "It did not curb my
                         appetite at all." Do you see that?

                  A.     Correct.

                  Q.     And then if we scan down a little bit farther, and if you could enlarge
                         that, then you have a review that says, "No results." And with a
                         heading of "No results" and then one below that, "Do not waste your
                         money, did not work."

                         So don't these negative reviews damage your reputation with
                         respect to your products?

                  A.     Any given weight loss product is going to have some positives, some
                         negative reviews. None of these are magical products that can
                         guarantee produced weight loss results. They do require some work.
                         These can only help as we have seen from the clinical studies even
                         the placeboes lose weight. So some of these, yes, I would say is
                         actually a function that you can pretty much expect on any given
                         product even if you make the world's greatest product some people
                         are going to complain. So in isolation, some of these don't
                         necessarily damage your reputation. But if they increase in a
                         significant manner, then I would say yes, they would damage
                         your reputation.


   (7/17/20 Trial Tr. at 393:15 – 394:21 (emphasis added).) Interestingly, Vitamins Online’s average

   of 2.9 stars (out of five) never improved despite years of accumulating reviews.




                                                   25
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30356 Page 31 of 38



           Vitamins Online’s mediocre reviews matter because its expert, Dr. Belch, opined that 87.9

   percent of Amazon shoppers “Most of the Time” or “Always” rely on products reviews provided

   on Amazon.com, and 81.3 percent of Amazon shoppers find these reviews “Very Important” or

   “Extremely Important.” (Demonstrative Trial Exhibit 551; 7/27/20 Trial Tr. 1291:21 – 1292:12.)

   Of particular relevance, Dr. Belch found that 72.2% of respondents reported that negative reviews

   are very or extremely influential on purchase decision. (Id.) It is not wonder, then, that Vitamins

   Online’s experts did not analyze the effect of its own low rating on its sales just as they did not

   analyze the effect of its high pricing on its sales.

           Consumers had no reason to pay premium prices for NutriGold products that had

   thousands and thousands of mediocre reviews. If Vitamins Online was injured at all, its injuries

   were self-inflicted as reflected in the poor reviews of its products.

           H.      No Evidence of Nexus

                   1.      No Consumer Testimony Evidence to Establish a Nexus

           Vitamins Online did not present any evidence to show that consumers who had purchased

   its supplements switched to NatureWise’s supplements because of the accused advertising.

   Though Vitamins Online’s products and NatureWise’s products have been on the market for years,

   generating tens of thousands of Amazon reviews (Trial Exhibit No. 557, 558, 559, 560), Vitamins

   Online did not identify reviews showing that consumers purchased NatureWise’s supplements

   instead of Vitamins Online’s supplements because of the accused advertising.

                   2.      No Survey Evidence for the Ingredient Claims

           Vitamins Online did not conduct a survey to establish that consumers purchased

   NatureWise’s supplements instead of Vitamins Online’s supplements because of the 39 specific




                                                      26
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30357 Page 32 of 38



   alleged Ingredient claims.14 Vitamins Online’s failure to provide a consumer survey showing that

   it was injured by the Ingredient claims warrants a presumption that such a survey would have been

   unfavorable. Stonefire Grill, Inc. v. FGF Brands, Inc., 987 F. Supp. 2d 1023, 1054 (C.D. Cal.

   2013) (“the Court does note that Plaintiff failed to provide a consumer survey showing a likelihood

   of confusion; failure to do so warrants a presumption that the results would have been unfavorable”

   (internal quotations and citation omitted)).15

                   3.     Dr. Belch’s Testimony on the Review Survey

               For the Review claims, Vitamins Online offered a survey conducted by Dr. Belch. The

   survey confirmed the unremarkable observation that reviews, in general, matter to Amazon

   consumers. No one disputes the materiality of reviews to Amazon consumers. But what the survey

   failed to show is how the specific Review claims at issue in this case caused consumers to purchase

   NatureWise’s products instead of Vitamins Online’s products:

          Q.       And so there's nothing in your survey that indicated whether consumers
                   would switch from a NatureWise product to a Vitamins Online product;
                   correct? You never asked that question; right?

          A.       That would be a different survey.


   (7/27/20 Trial Tr. at 1344:2-25; see also, 1371:12-18.)




   14
      Vitamins Online did not conduct a survey even though the Court had extended expert discovery
   to permit Vitamins Online to conduct such surveys. 2016 WL 538458, at *10.
   15
      See also, Playboy Enterprises, Inc. v. Netscape Communications Corp., 55 F.Supp.2d 1070,
   1084 (C.D.Cal.1999), aff'd, 202 F.3d 278 (9th Cir. 1999) (“[Plaintifff] also failed to provide a
   survey showing a likelihood of confusion. This warrants a presumption that the results would have
   been unfavorable.”); James R. Glidewell Dental Ceramics, Inc. v. Keating Dental Arts, Inc., Case
   No. CV 11-1309 DOC (ANx), 2013 WL 655314, at *9 (C.D. Cal. Feb. 21, 2013) (“plaintiff's
   failure to conduct a consumer survey, assuming it has the financial resources to do so, may lead to
   an inference that the results of such a survey would be unfavorable”); Network Automation, Inc. v.
   Hewlett-Packard Co., Case No. CV 08-4675 JFW (Rzx), 2009 WL 5908719, at *10 (C.D. Cal.
   Sept. 14, 2009) (the “lack of survey evidence counts against finding actual confusion”).

                                                    27
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30358 Page 33 of 38



          In fact, Dr. Belch’s survey did not even ask questions about the specific Review claims at

   issue. (7/27/20 Trial Tr. at 1364:6-18.) It only purported to survey, at a very high level,

   consumers’ “perception” of reviews, without determining precisely how the reviews impact

   purchasing decisions as to the products at issue. (Id. at 1341:21 – 1342:15.) Further, Dr. Belch

   himself admitted that reviews are but one factor among many different factors (e.g. pricing,

   product marketing, customer service) that consumers consider in buying a product. (Id. at

   1342:10-13; 1344:1-12; 1364:19 – 1366:21.) Just determining that reviews are one “important”

   factor among many other factors does not shed any light on whether the Review claims in this case

   caused consumers to buy NatureWise’s products. (Id. at 1344:13-25.) For instance, Dr. Belch’s

   survey did not and cannot eliminate the possibility that consumers purchased NatureWise’s

   products because they were cheaper than many other products:

          Q.      And you never -- you never asked the people in the survey what if any of
                  the factors that you described would cause them to switch from Vitamins
                  Online to NatureWise; correct?

          A.      Not specifically. But I asked them how important these factors were in their
                  purchase decision. And clearly if I were to switch from one brand to another
                  brand it would be the result of certain factors which led to that.

          Q.      But you only surveyed one factor, which was the reviews; correct?

          A.      That's correct.

          Q.      But the decision is never just limited to – the purchasing decision is never
                  limited to just what the reviews say; correct?

          A.      That's right. I'm looking at these reviews as input into the purchase decision
                  process.

   (Id. at 1345:1-16.)

          Further, Dr. Belch also did not determine how many reviews a typical consumer would

   look at before making a purchasing decision, whether the consumer might look at one, two, three




                                                   28
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30359 Page 34 of 38



   or more pages of reviews. (7/27/20 Trial Tr. at 1366:10-13.) He did not explain what the typical

   consumer might look for in reading reviews. (Id.) Further still, Dr. Belch testified that there was

   nothing wrong with giving away free products. (Id. at 1355:25 – 1356: 1356:6; see also, 1346:13

   – 1347:14; 1356:15 – 1357:6.)

          Most critically, Dr. Belch’s survey did not address the issue of causation of injury. His

   survey did not ask whether consumers would switch from Vitamins Online’s products to

   NatureWise’s products because of the Review claims.:

          Q.      There's nothing in the survey that would inform us as to what would be
                  required for a Vitamins Online customer to switch to be a NatureWise
                  customer; right?

          A.      No, there's nothing in it.


   (7/27/20 Trial Tr. at 1369:24 – 1370:2; see also, 1371:12-18.) Where the survey was relevant at

   all, it showed that only 0.9% of respondents indicated they “would not trust product or

   manufacturer” if they “knew that the customers who wrote the reviews received the weight loss

   product from the manufacturer for free prior to writing the reviews but did not disclose this

   information.” (Demonstrative Trial Ex. 544.11; see also, 7/27/20 Trial Tr. at 1374:1-20.)

          As Vitamins Online failed to establish injury, the Court should grant judgment against

   Vitamins Online on its Review claims.

   V.     NO EVIDENCE TO SUPPORT A PERMANENT INJUNCTION

          The Court should also grant judgment against Vitamins Online’s permanent injunction

   claim because Vitamins Online has not shown that it is entitled to such relief based on either the

   Ingredient claims or the Review claims. The Supreme Court teaches:

                  According to well-established principles of equity, a plaintiff
                  seeking a permanent injunction must satisfy a four-factor test before
                  a court may grant such relief. A plaintiff must demonstrate: (1) that



                                                   29
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30360 Page 35 of 38



                    it has suffered an irreparable injury; (2) that remedies available at
                    law, such as monetary damages, are inadequate to compensate for
                    that injury; (3) that, considering the balance of hardships between
                    the plaintiff and defendant, a remedy in equity is warranted; and (4)
                    that the public interest would not be disserved by a permanent
                    injunction.

   eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S. Ct. 1837, 1839, 164 L. Ed. 2d 641

   (2006).

             A.     No Injunction for the Ingredient Claims

             In previously denying Vitamins Online’s request for an injunction, this Court stated:

                    The court declines to apply a presumption of irreparable injury to obvious
                    competitors for purposes of injunctive relief under the Lanham Act. After
                    eBay, the validity of any presumption of irreparable injury for purposes of
                    an injunction is questionable, and, in particular, the presumption for obvious
                    competitors is problematic because of the small amount of legal support for
                    it.

   Vitamins Online, Inc. v. Heartwise, Inc., 2016 WL 538458, at *9. For the reasons as discussed

   above, Vitamins Online is not entitled to an injunction because it has no evidence of irreparable

   injury.

             To the extent that any specific individual Ingredient claim did not past testing in 2013,

   those problems have since been the fixed. When NatureWise realized that PLN was not making

   products that consistently passed testing, NatureWise eventually switched manufacturers to

   Robinson Pharma (for its Garcinia Cambogia products) and ANS (for its Green Coffee products)

   and implemented standard operating procedures to make sure that products passed testing before

   going out the door. (7/23/20 Trial Tr. passim.) Since the change to Robinson Pharma in 2014,

   NatureWise’s products have met their labeling claims. The present Ingredient claims are thus

   accurate and true.




                                                     30
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30361 Page 36 of 38



          Thus, Vitamins Online has not and cannot show that it is suffering irreparable harm by any

   of the current Ingredient claims and there is no basis to presume injury based on the Ingredient

   claims from 2013. See, e.g., Buhl v. Davis, No. 14-CV-00302-REB-CBS, 2016 WL 890034, at *3

   (D. Colo. Jan. 26, 2016), report and recommendation adopted, No. 14-CV-00302-REB-CBS, 2016

   WL 879633 (D. Colo. Mar. 8, 2016) (“Mr. Buhl's request for prospective injunctive relief is now

   moot in light his corrective surgeries in 2015. The injunctive relief that Mr. Buhl originally sought

   with the Amended Complaint will not remedy past harms that Mr. Buhl attributes to the individual

   Defendants and will have no effect on his current eyesight.”); Rachel v. Troutt, No. CIV-15-141-

   R, 2017 WL 1440007, at *5 (W.D. Okla. Feb. 10, 2017), report and recommendation adopted sub

   nom. Rachel v. Troutt, No. CIV-15-141-R, 2017 WL 1437890 (W.D. Okla. Apr. 21, 2017)

   (“…granting Plaintiff’s motion for injunctive relief would have no effect in the real world, nor

   would it affect the behavior of the Defendants toward the Plaintiff.” (emphasis added)). Therefore,

   there is no basis for an injunction as to the Ingredient claims.

          B.      No Injunction for the Review Claims

          There is also no basis for an injunction as to the Review claims for the same reasons.

          Vitamins Online did not present evidence of irreparable harm as a result of the Review

  claims as discussed above.

          Indeed, there is no prospect of harm because NatureWise stopped voting on the helpfulness

   of reviews since about 2015 after the change in Amazon’s policies and Vitamins Online has no

   proof that NatureWise still provides free bottles to customers on Amazon. (Trial Ex. 5008.)




                                                    31
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30362 Page 37 of 38



          Regardless, the Review claims do not violate the Lanham Act. For instance, Vitamins

  Online contends that NatureWise had its employees voted on the helpfulness of reviews,16 but

  voting on the helpfulness of reviews did not violate the Lanham Act because it did not alter the

  substance of any actual reviews by consumers. It only boosted the visibility of the reviews.

          Giving away free product samples to incentivize positive reviews also did not violate the

   Lanham Act because real consumers were writing real reviews, and they were free to write

   whatever they wanted because the complementary products were not contingent on the reviews.

   Vitamins Online’s own expert, Mr. Noonan, testified that incentivizing reviews does not mean that

   the reviews are false. (7/28/20 Trial Tr. passim.) Mr. Belch testified that giving free product

   samples to encourage positive reviews is a typical marketing practice.

          Therefore, no injunction as to the Review claims is warranted.

   VI.    JUDGMENT ON THE UNFAIR COMPETITION CLAIM

          The Court should also grant judgment against Vitamins Online on its unfair competition

   claim under Utah common law.

          The Tenth Circuit teaches that under Utah common law, unfair competition covers only

   passing-off or misappropriation claims: “[u]nfair competition has developed generally into two

   branches: 1) passing-off or palming-off claims; and 2) misappropriation claims.” Proctor &

   Gamble Co. v. Haugen, 947 F. Supp. 1551, 1554 (D. Utah 1996).

          Vitamins Online did not allege in the Complaint or in the Pretrial Order that NatureWise

   is “palming off” or otherwise “misappropriating” Vitamins Online’s goodwill from its products.

   This Court has already concluded “this case does not involve comparative advertising.” Vitamins



   16
      Mr. Doyle explained that NatureWise’s employees sometimes voted on the helpfulness of
   reviews to counter attacks by competitors who voted down positive reviews of NatureWise’s
   products. (7/20/20 Trial Tr. at 537:14-23; 554:16-2.)

                                                  32
Case 2:13-cv-00982-DAK-JCB Document 556 Filed 08/03/20 PageID.30363 Page 38 of 38



   Online, Inc. v. HeartWise, Inc., 2019 WL 6682313, at *13. Vitamins Online did not argue at trial

   that NatureWise is “palming off” or otherwise “misappropriating” its goodwill.

          Therefore, judgment on the Vitamins Online on its unfair competition claim is appropriate.

   VII.   CONCLUSION

          Therefore, the Court should grant judgment pursuant to Rule 52(c).



                                               Respectfully submitted,

                                               TROJAN LAW OFFICES
                                               BY




                                               /s/ R. Joseph Trojan
                                               R. Joseph Trojan
                                               Dylan C. Dang
                                               Francis Wong
                                               Kevin Davis
                                               Attorneys for HeartWise, Inc., dba NatureWise




                                                  33
